ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 30 July 2021 which claims priority to PCT/EP2020/051691 filed 23 January 2020 which claims foreign priority to EP19154848.6 filed 31 January 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 26 January 2022 as follows: 
1. A fluid transfer system for use in a first spacecraft for trnaferring a fluid from the first spacecraft to a second spacecraft, comprising: 
a pressurant supply system; 
a first fluid tank configured to store a fluid to be transferred, one or more transfer feedlines configured to provide fluidic connection between the first fluid tank and the second spacecraft, a connector for connecting the first spacecraft to the second spacecraft, an accumulator tank comprising: 
a first portion connected to the pressurant supply system[ ], a second portion configured to be in fluidic communication with the one or more transfer feedlines[ ], and a flexible separator arranged to separate the first portion and the second portion[ ]; 
wherein the pressurant supply system is arranged to supply pressurant gas to the first fluid tank for pressurising the first fluid tank and to supply pressurant gas to the first portion of the accumulator tank for pressurising the first portion of the accumulator tank.
Preamble of Claims 2-4: The fluid transfer system according to claim 1, …
Claim 13: The computer program according to claim 5, wherein the fluid transfer system , and the one or more transfer feedlines pass through the robotic arm, and prior to at least one of a) the step of connecting the first spacecraft to the second spacecraft and b) the step of disconnecting the first spacecraft from the second spacecraft, the computer substantially 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a pressurant supply system; a first fluid tank configured to store a fluid to be transferred, one or more transfer feedlines configured to provide fluidic connection between the first fluid tank and the second spacecraft, a connector for connecting the first spacecraft to the second spacecraft, an accumulator tank comprising: a first portion connected to the pressurant supply system, a second portion configured to be in fluidic communication with the one or more transfer feedlines, and a flexible separator arranged to separate the first portion and the second portion; wherein the pressurant supply system is arranged to supply pressurant gas to the first fluid tank for pressurising the first fluid tank and to supply pressurant gas to the first portion of the accumulator tank for pressurising the first portion of the accumulator tank” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-4 and 12 depend from claim 1 and are therefore also found allowable.
Regarding Claim 5, the prior art of record fails to disclose or teach “priming the fluid transfer system by releasing fluid from the first fluid tank into the one or more transfer feedlines and the second portion of the accumulator tank; connecting the first spacecraft to the second spacecraft; transferring fluid from the first spacecraft to the second spacecraft; adjusting the pressure of the one or more transfer feedlines by adjusting a pressure of the first portion of the accumulator tank; and disconnecting the first spacecraft from the second spacecraft” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 5 is neither anticipated nor made obvious by the prior art of record.  Claims 6-11 and 13-15 depend from claim 5 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
30 January 2022